                         Case 19-12689-BLS         Doc 17       Filed 12/18/19   Page 1 of 4



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                            )
         In re:                                             )     Chapter 11
                                                            )
         HIGH RIDGE BRANDS CO., et al.,                     )     Case No. 19–12689 (BLS)
                                                            )
                                                            )     (Joint Administration Requested)
                                Debtors.                    )
                                                            )

                                   AGENDA FOR FIRST DAY HEARING
                                  AND INDEX OF FIRST DAY PLEADINGS

         Date and Time of Hearing: December 19, 2019 at 11:00 a.m. (ET)

         Location:       UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                         DELAWARE, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM
                         NO. 1, WILMINGTON, DELAWARE 19801

         PETITIONS AND RELATED PLEADINGS

         1.       Voluntary Chapter 11 Petitions

                  A.     High Ridge Brands Co. [Case No. 19-12689]
                  B.     High Ridge Brands Holdings, Inc. [Case No. 19-12690]
                  C.     HRB Midco, Inc. [Case No. 19-12691]
                  D.     HRB Buyer, Inc. [Case No. 19-12692]
                  E.     Golden Sun, Inc. [Case No. 19-12693]
                  F.     Continental Fragrances, Ltd. [Case No. 19-12694]
                  G.     Freshcorp, Inc. [Case No. 19-12695]
                  H.     Children Oral Care, LLC [Case No. 19-12696]
                  I.     Dr. Fresh, LLC [Case No. 19-12697]

         2.       Declaration of M. Benjamin Jones in Support of Debtors’ Chapter 11 Petitions and First
                  Day Motions and Applications [D.I. 2]




24921522.1
                        Case 19-12689-BLS      Doc 17      Filed 12/18/19    Page 2 of 4



         MATTERS GOING FORWARD

         3.   Debtors’ Motion for an Order, Authorizing the Joint Administration of the Debtors’
              Chapter 11 Cases for Procedural Purposes Only [D.I. 3]

              Status:     This matter will be going forward.

         4.   Debtors’ Application for Entry of an Order Appointing Prime Clerk LLC as Claims and
              Noticing Agent Effective Nunc Pro Tunc to the Petition Date [D.I. 4]

              Status:     This matter will be going forward.

         5.   Debtors’ Motion for Interim and Final Orders, (I) Prohibiting Utility Companies from
              Altering, Refusing, or Discontinuing Utility Services, (II) Deeming Utility Companies
              Adequately Assured of Future Payment, (III) Establishing Procedures for Determining
              Additional Adequate Assurance of Payment, and (IV) Setting a Final Hearing Related
              Thereto [D.I. 5]

              Status:     This matter will be going forward on an interim basis.

         6.   Debtors’ Motion for Interim and Final Orders (I) Authorizing Payment of Prepetition
              Obligations Incurred in the Ordinary Course of Business in Connection with Insurance
              Programs and (II) Authorizing Banks to Honor and Process Check and Electronic
              Transfer Requests Related Thereto [D.I. 6]

              Status:     This matter will be going forward on an interim basis.

         7.   Debtors’ Motion for Interim and Final Order, (I) Authorizing the Debtors to Pay Certain
              Prepetition Taxes and Fees and Related Obligations and (II) Authorizing Banks to Honor
              and Process Check and Electronic Transfer Requests Related Thereto [D.I. 7]

              Status:     This matter will be going forward on an interim basis.

         8.   Debtors’ Motion for Interim and Final Orders (I) Authorizing the Debtors to Honor
              Prepetition Obligations Related to Customer Programs and Otherwise Continue Customer
              Programs in the Ordinary Course of Business and (II) Authorizing Banks to Honor and
              Process Check and Electronic Transfer Requests Related Thereto [D.I. 8]

              Status:     This matter will be going forward on an interim basis.

         9.   Debtors’ Motion for (I) an Order, (A) Authorizing and Approving Continued Use of Cash
              Management System; (B) Authorizing Use of Prepetition Bank Accounts and Check
              Stock; (C) Authorizing Payments of Prepetition Costs and Fees Associated with
              Customer Credit and Debit Card Transactions; (D) Waiving the Requirements of Section
              345(b) on an Interim Basis; and (E) Granting Administrative Expense Status to
              Postpetition Intercompany Claims; and (II) a Supplemental Order Waiving the
              Requirements of Section 345(b) on a Final Basis [D.I. 9]


24921522.1                                             2
                         Case 19-12689-BLS       Doc 17      Filed 12/18/19   Page 3 of 4



               Status:      This matter will be going forward.

         10.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay
               Certain Prepetition Claims of (A) Critical Vendors and Service Providers, (B) Shippers
               and Warehousemen, (C) Certain Vendors Entitled to Administrative Expense Status
               Under Section 503(b)(9) of the Bankruptcy Code, and (D) Foreign Vendors; and
               (II) Authorizing Banks to Honor and Process Check and Electronic Transfer Requests
               Related Thereto [D.I. 10]

               Status:      This matter will be going forward on an interim basis.

         11.   Debtors’ Motion for Entry of an Order (I) Authorizing (A) Payment of Prepetition
               Employee Wages, Salaries, and Other Compensation; (B) Payment of Prepetition
               Employee Business Expenses; (C) Contributions to Prepetition Employee Benefit
               Programs and Continuation of Such Programs in the Ordinary Course; (D) Payment of
               Workers’ Compensation Obligations; (E) Payments for Which Prepetition Payroll
               Deductions Were Made; (F) Payment of All Costs and Expenses Incident to the
               Foregoing Payments and Contributions; and (II) Authorizing Banks to Honor and Process
               Check and Electronic Transfer Requests Related Thereto [D.I. 11]

               Status:      This matter will be going forward.

         12.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
               Obtain a Senior Secured Superpriority Postpetition Financing Facility, (II) Granting
               Liens and Superpriority Administrative Expense Claims, (III) Authorizing the Use of
               Cash Collateral, (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,
               (VI) Scheduling a Final Hearing and (VII) Granting Related Relief [D.I. 12]

               Related Document:

               A.        Declaration of John Singh in Support of Debtors’ Motion for Entry of Interim and
                         Final Order (I) Authorizing the Debtors to (A) Obtain a Senior Secured
                         Superpriority Postpetition Financing Facility and (B) Redact Certain Fees Set
                         Forth in the DIP Credit Agreement, (II) Granting Liens and Superpriority
                         Administrative Expense Claims, (III) Authorizing the Use of Cash Collateral,
                         (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,
                         (VI) Scheduling a Final Hearing and (VII) Granting Related Relief [D.I. 13]

               Status:       This matter will be going forward on an interim basis.




24921522.1                                               3
                      Case 19-12689-BLS   Doc 17    Filed 12/18/19   Page 4 of 4



         Dated: December 18, 2019           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                            /s/ Ian J. Bambrick
                                            Robert S. Brady (No. 2847)
                                            Edmon L. Morton (No. 3856)
                                            Ian J. Bambrick (No. 5455)
                                            Allison S. Mielke (No. 5934)
                                            Jared W. Kochenash (No. 6557)
                                            Rodney Square
                                            1000 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 571-6600
                                            Facsimile: (302) 571-1256

                                            Proposed Counsel to the Debtors




24921522.1                                      4
